        Case 1:20-cv-00675-DAD-JLT Document 16 Filed 11/04/20 Page 1 of 1


1
2
3

4
5
6

7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11   SUN LIFE ASSURANCE COMPANY OF                 ) Case No.: 1:20-cv-00675 DAD JLT
     CANADA,                                       )
12                                                 ) ORDER AFTER NOTICE OF SETTLEMENT
                   Plaintiff,                      )
13                                                 ) (Doc. 15)
            v.                                     )
14                                                 )
     SHARI GOERTZEN, et al.,                       )
15                                                 )
                   Defendants.                     )
16
17          The parties report they had come to terms of settlement. (Doc. 15) They indicate they will
18   seek dismissal of the action soon. Id. Thus, the Court ORDERS:
19          1.     The stipulation to dismiss the action SHALL be filed no later than March 3, 2021;
20          2.     All pending dates, conferences and hearings are VACATED.
21   The parties are advised that failure to comply with this order may result in the Court imposing
22   sanctions, including the dismissal of the action.
23
24   IT IS SO ORDERED.
25      Dated:    November 4, 2020                           /s/ Jennifer L. Thurston
26                                                   UNITED STATES MAGISTRATE JUDGE

27
28
